DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 13 May 2022.  Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 7, 13, and 20.

Terminal Disclaimer
The terminal disclaimer filed on 13 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,713,437 and 11,298,045, as well as any patent granted on Application Numbers 16/124,053 and 17/093,464, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the terminal disclaimer discussed supra has overcome many of the double patenting rejections of the previous Office action.  This has resulted in provisional nonstatutory double patenting rejections (over co-pending applications 17/089,437 and 17/089,440) being the only rejections remaining in this application.  The present application has the earlier effective filing date.  Accordingly, in this situation as per MPEP 804, the provisional nonstatutory double patenting rejections are hereby withdrawn.
The rejections under 35 U.S.C. 112(b) have also been overcome via the present amendments.  As detailed in the previous Office action, none of the prior art of record teaches or reasonably suggests identifying/locating an implanted tag by transmitting synchronized EM/RF signals and optical/infrared signals or pulses from an external probe to the tag, wherein the tag transforms the optical/infrared signals or pulses into electrical energy to open or close a switch to modulate signals that are transmitted by the tag in response to the EM/RF signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791